Concurring Opinion by
Mr. Justice Pomeroy:
I do not join in the opinion of the Court principally because I see no reason to accept as a basis or even as background for decision “facts” which appear only in a party’s brief. I deem this especially unwise where, as here, the factual allegations of the other party (as revealed in this case by inspection of the original complaint) present a different picture.1 I do, however, concur in the decision for the reasons (1) that the preliminary injunction was obtained in violation of the Pennsylvania Rules of Civil Procedure and (2) that the decree granting the injunction was void for vagueness.
The complaint and the injunction affidavits asserted irreparable injury to plaintiff caused by appellants’ activities; they did not, however, state that the injury would be sustained before notice could be given or a hearing held, and there is nothing of record to show that plaintiff tried to give notice to appellants or that the giving of such notice was a practical impossibility. Under Pa. R. C. P. 1531(a), a preliminary injunction granted ex parte is invalid “unless it appears to the *317satisfaction of the court that immediate and irreparable injury will be sustained before notice can be given or a hearing held.” As stated by a leading commentator, “the normal rule is never to grant a preliminary injunction except after notice to the defendant and a hearing before the court.” 2 Goodrich-Amram, §1531 (a)-5. See, also, 10 Anderson Pennsylvania Civil Practice, p. 382, 1970 Supp. p. 166; 8 Standard Pennsylvania Practice, Ch. 36, §6, p. 390. The Rule is but declaratory of what has long been our case law. Thus, in Kittanning Brewing Co. v. American Natural Gas Co., 224 Pa. 129, 73 Atl. 174 (1909), the Court stated: “The awarding of a preliminary injunction without notice is somewhat like judgment and execution before trial, for temporarily the defendant is damnatus inauditus. It is to be resorted to only from a pressing necessity to avoid injurious consequences that cannot be repaired under any standard of compensation. It ought never to be granted except in a clear case of an invaded right, to prevent irreparable mischief; and when the proof as to the right is so equally balanced as to leave it in doubt, the writ should be refused until the rights of the parties are ascertained and settled: The Mammoth Vein Consolidated Coal Company’s Appeal, 54 Pa. 183; Brown’s Appeal, 62 Pa. 17; Minnig’s Appeal, 82 Pa. 373 ”2
Moreover, as the opinion of the Court correctly holds, the decree granting the preliminary injunction is clearly lacking in the requisite precision. An in*318junction should stand on its own feet and be complete within itself. Without a reading of the prayers of the complaint, the instant decree is meaningless.
Mr. Justice Jones joins in this concurring opinion.

 The record in the lower court is limited, the appeal having been taken soon after the action was commenced. It consists of docket entries, the complaint, two injunction affidavits, the decree of. the lower court (a copy of which is attached to appellants’ brief) and the notices relative to appeal. Appellant did not print the record,’ having been granted permission to proceed in forma pauperis under our Buie 68.


 The Court in the Kittanning Brewing Oo. case further stated that when a preliminary injunction is awarded without notice, “it is the right of the enjoined to move at once for its dissolution, instead of being compelled to wait for the complainant’s motion to continue at the expiration of five days.” Although this would normally be a desirable procedure since it might obviate the necessity of appeal, it is not a prerequisite for an appeal, in view of the provisions of the Act of February 14, 1866, P. Jj. 28, §1, 12 P.S. §1101.